DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-19 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Domenig et al. ‘032 (US 2011/0005032 A1).
As to claim 14, Domenig et al. shows a hinge comprising a stop element (1), a joint part (3) connected to the stop element by a joint lever (2); a damper (10) supported by the joint part and configured to apply a damping effect between the stop element and the joint part; a locking element (11) adjustable between a release position (locking element not in contact with damper 10, [0058]) and a locking position (locking element in contact with damper 10, [0058]), wherein in the locking position the locking element locks the damper in an at least partially compressed damping position (compressing spring arms 10c and 10d); and an 
As to claim 15, the actuator (14b) and the actuator receiving portion (11d)  are part of an actuating mechanism in which the operating element (14) and the locking element (11) form mechanism parts.
 As to claim 16, the actuator forms an eccentric (14b, fig. 9) which is adjustable about an axis of rotation or about an arc path; and the actuator receiving portion (11d) receives the actuator.
As to claim 17, the operating element has a base part (14b) and a top part (14a), and the top part has a tool receiving portion (fig. 7).
As to claim 18, the operating element (14) is rotatably mounted and is adjustable between at least two latching position (see lines 2-8 of [0055]).
As to claim 19, Domenig et al. further shows a support including a linear guide (10b), the locking element (11) being received in the linear guide such that the locking element is linearly adjustable relative to the support ([0058]), and the operating element is rotatably mounted on the support (via opening 10e).

As to claim 26, the joint part includes a hinge cup (3), the damper being at least in part received in the hinge cup (fig. 1).
As to claim 27, see explanations of claims 14, 16, and 19 above.
	As to  claim 28, see explanation of claim 17 above.
	As to claim 29, see explanation of claim 18 above.
Allowable Subject Matter
Claims 20-24 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 2017/0107749 A1 (McGregor et al.) shows a hinge including a damper mounted in the hinge cup, the damper having a catch in the housing and a detent engageable with the catch to deactivate or activate the damping effect. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
March 8, 2022